        Case 1:18-cv-01459-NONE-SAB Document 58 Filed 07/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD LACY LETNER,                               Case No. 1:18-cv-01459-NONE-SAB
12                  Petitioner,                         DEATH PENALTY CASE
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS GRANTING
14   RONALD DAVIS, Warden of San Quentin State          MOTION FOR STAY AND ABEYANCE
     Prison,                                            PENDING STATE EXHAUSTION
15                                                      PROCEEDINGS
                    Respondent.
16

17

18         Petitioner Richard Lacy Letner, a state prisoner facing capital punishment, proceeds

19 through appointed counsel Michael Snedeker and Lisa Short on the habeas corpus petition filed
20 December 19, 2019 pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

21 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22         Before the court is petitioner’s March 19, 2020 motion to stay federal proceedings

23 pursuant to Rhines v. Weber, 544 U.S. 269 (2005), to allow state court exhaustion of claims

24 and allegations in the mixed petition. Respondent Warden Ronald Davis, through counsel

25 Deputy Attorney General Galen Farris, filed an opposition to the motion on April 3, 2020, and

26 petitioner replied on April 10, 2020.
27         On May 29, 2020, the magistrate judge issued findings and recommendations

28 recommending that petitioner’s motion be granted.       (Doc. No. 57.)      The findings and
                                            1
        Case 1:18-cv-01459-NONE-SAB Document 58 Filed 07/10/20 Page 2 of 2


 1 recommendations were served on the parties and contained notice that any objections thereto

 2 were to be filed within fourteen (14) days of service. (Id. at 10.) Respondent has not objected

 3 or otherwise responded to the findings and recommendations and the time for doing so has

 4 passed.

 5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 6 court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 7 the court finds the findings and recommendations to be supported by the record and proper

 8 analysis.

 9           Accordingly,

10           1.     The findings and recommendations issued on May 29, 2020 (Doc. No. 57) are

11                  adopted in full;

12           2.     Petitioner’s motion to stay federal proceeding pending resolution of state court

13                  proceeding (Doc. No. 52) is granted and any and all scheduled dates in this

14                  proceeding are vacated;

15           3.     Petitioner shall pursue state court exhaustion without delay and inform this

16                  court within thirty (30) days of a decision by the state court on his exhaustion

17                  petition; and

18           4.     The case is referred back to the magistrate judge for further proceedings.

19
     IT IS SO ORDERED.
20

21      Dated:     July 10, 2020
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                    2
